DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 & 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Otaka (US 5,583,429) in view of Fink (US 2011/0149447).

With regard to claim 1, Otaka, in Fig. 1, teaches an apparatus comprising: an electrical connector (17) that includes: an overmold (1); one or more supply wires (4) embedded in the overmold; one or more supply terminals (4a,b) embedded in the overmold and terminating the supply wires; a magnetic core (10) embedded in the overmold and encircling (a) the supply terminals or the supply wires or both; and a Hall-effect sensor (11) embedded in the overmold and configured to sense a magnetic field of the magnetic core (column 3, line 66-column 4, line 10).  

Fink, in Figures 4 & 5, teaches a device similar to Otaka wherein a coil (70) is used to detect current in a supply line (18).  It is further taught that that the coil also encircles a return line (17) which is embedded in the connector. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Otaka with Fink, by placing a supply and return line in the core as taught by Fink, for the purpose of detecting a ground fault in a system.   

With regard to claims 2-4 & 7-10, Otaka in view of Fink discloses the device of claim 1, and further discloses that the wherein the electrical connector includes a sensor-output terminal (14) embedded in the overmold and configured to communicate an output signal of the Hall-effect sensor to an electrical device (24) when the connector is connected to the electrical device (column 3, lines 24-30) (re claim 2), wherein there is a gap (10A) in the magnetic core (10) and the Hall-effect sensor (11) is located in the gap (re claim 3), wherein the electrical connector comprises sensor-power terminals that are embedded in the overmold and configured to provide to the Hall-effect sensor electrical power received from the electrical device when the connector is connected to the electrical device (also via connector 14, column 3, lines 24-30) (re claim 4), further comprising: a cable assembly (32 & 33) comprising a cable portion (32) and the connector attached to one end of the cable portion (via 33), where the supply wires and return wires extend out of the overmold into the cable portion (re claim 7), further comprising: a printed circuit board (Otaka 12), the electrical connector being attached to the printed circuit board, the supply wires and return wires being electrically connected to circuitry of the printed circuit board (as seen in Fig. 1 of Otaka and Fig 5 of Fink) (re claim 8),  method comprising: providing an electrical device and the apparatus of claim 1, with the (re claim 9), wherein causing the processing circuitry to detect power faults based on the output signal includes causing the processing circuitry to: compare the output signal to a threshold, and identify a power fault responsive to the output signal exceeding the threshold (Fink, paragraph 0027) (re claim 10).
 
With regard to claim 11, Otaka teaches a system comprising: an electronic device (24); and an electrical connector (17) connected to the electronic device, comprising an overmold (1); supply wires (4) to supply current to the electrical device and embedded in the overmold; supply terminals (4a,b) embedded in the overmold and terminating the supply wires; a magnetic core (10) embedded in the overmold and encircling (a) the supply terminals or the supply wires or both, and (b) the return terminals or the return wires or both; a Hall-effect sensor (11) embedded in the overmold and configured to sense a magnetic field induced in the magnetic core (column 3, line 66-column 4, line 10).
Otaka does not teach specifically teach that the electronic device comprises processing circuitry but it is taught that the amplified signal of the hall effect sensor is output via terminal 14 to device 24 and would necessarily be coupled to some kind of processing circuitry.  The reference further does not teach and return wires to return current from the electrical device and embedded in the overmold or return terminals embedded in the overmold and terminating the return wires or that the magnetic core encircles the return terminals or the return wires or both wherein the processing circuitry is to monitor the output signal of the Hall-effect sensor and detect power faults based on the output signal.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Otaka with Fink, by placing a supply and return line in the core as taught by Fink, for the purpose of detecting a ground fault in a system.   

With regard to claims 12-16, Otaka in view of Fink discloses the system of claim 11, and further discloses that the electrical connector (17) is mated with a complementary connector (30) of the electrical device (24), and the electrical connector includes a sensor-output terminal (14) embedded in the overmold and configured to communicate an output signal of the Hall-effect sensor to the processing circuitry of the electrical device via the complementary electrical connector of the electrical device (re claim 12), wherein the electrical connector is part of the electrical device and is attached to a printed circuit board of the electrical device (As shown in Otaka, the circuitry is placed on a circuit board 12, the circuitry of Fink would similarly necessarily be placed on a circuit board) (re claim 13), 3wherein the processing circuitry is to periodically compare the output signal to a threshold, and identify a power fault responsive to the output signal exceeding the threshold (Fink, paragraph 0027) (re claim 14), wherein the processing circuitry is to initiate protective measures responsive to identifying a power fault (Fink Abstract) (re claim 15), wherein the protective measures include shutting down supply of power to the electronic device (Fink, paragraph 0029) (re claim 16).

With regard to claim 17, Otaka teaches an electronic device comprising: processing circuitry (13) on a printed circuit board (12); and an electrical connector (20) attached to the printed circuit board and configured to carry current to the electronic device via a complimentary 
Otaka does not teach that the electrical connector carry current to and from the electronic device or that the processing circuitry is configured to monitor the output signal of the Hall-effect sensor and detect power faults based on the output signal.    
Fink, in Figures 4 & 5, teaches a device similar to Otaka wherein a coil (70) is used to detect current in a supply line (18).  It is further taught that that the coil also encircles a return line (17) which is embedded in the connector. Fink further teaches that processing circuitry monitors the magnetic core to detect power faults (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Otaka with Fink, by placing a supply and return line in the core as taught by Fink, for the purpose of detecting a ground fault in a system.   

With regard to claims 18-20, Otaka in view of Fink discloses the device of claim 17, and further discloses that the processing circuitry is to periodically compare the output signal to a threshold, and identify a power fault responsive to the output signal exceeding the threshold (Fink, paragraph 0027) (re claim 18), wherein the processing circuitry is to initiate protective measures responsive to identifying a power fault (Fink, paragraph 0029) (re claim 19), wherein the protective measures include shutting down supply of power to the electronic device (Fink, paragraph 0029) (re claim 20).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Otaka in view of Fink as applied to claim 1 above, and further in view of Miller (US 2005/0103613).
	
With regard to claim 6, Otaka in view of Fink teaches the device of claim 1.  

Miller, in Figure 1, teaches a sensor circuit similar to Otaka wherein the circuit includes visual indicators (67-75) to illuminate based on an output of the current sensor (paragraph 0021). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Otaka in view of Fink with Miller, by including an indicator based on the output of the sensor as taught by Miller, for the purpose of signaling to a user that a fault condition has occurred to allow for maintenance and to prevent damage to the device or injury to a user.   

Allowable Subject Matter
Claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest an apparatus comprising all the features as recited in the claims and in combination with the electrical connector including wires within the overmold that electrically connect one of the supply wires and one of the return wires to the Hall-effect sensor to provide power to the Hall-effect sensor.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839